             Case 2:21-cv-00022-JLR Document 13 Filed 03/29/21 Page 1 of 3



1    Clark J. Davis WSBA # 11635
     Mark J. Davis WSBA # 51262
2    Davis Law Office, PLLC
     7191 Wagner Way NW, Suite 202
3    Gig Harbor, WA 98335
     T: (253) 858-9423
4    E-Mail: cdavis@cjd-law.com
              mdavis@cjd-law.com
5
     Attorneys for Plaintiff Bornstein Seafoods, Inc.
6

7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
9

10   BORNSTEIN SEAFOODS INC., a Washington                No. 2:21-cv-00022-JLR
     Corporation
11                                                        ORDER EXTENDING DEADLINE
                    Plaintiff,                            FOR FILING STATUS REPORT
12                                                        AND DISCOVERY PLAN
            vs.
13
     CITY OF BELLINGHAM, a Washington
14   municipal corporation; PORT OF
     BELLINGHAM, a Washington municipal
15   corporation.
                   Defendants
16

17

18

19   Counsel for the Plaintiff Bornstein Seafoods and defendant City of Bellingham have

20   conferred and both parties agree and stipulate to the following stipulation and order:

21                                          STIPULATION
22
            Plaintiff and Defendant City of Bellingham having stipulated to an extension of time
23
     for the current deadlines set by the court. Specifically, the dates for a discovery conference,
24
     filing a joint status report and discovery plan, and the date for initial disclosures required by
25
     FRCP 26 from their current dates to the following:
26




     ORDER EXTENDING DEADLINE                                      DAVIS LAW OFFICE, PLLC
     2:21-cv-00022-JLR - 1                                         7191 Wagner Way, Suite 202
                                                                     Gig Harbor, WA 98335
                                                                         (253) 858-9423
             Case 2:21-cv-00022-JLR Document 13 Filed 03/29/21 Page 2 of 3



1

2           Discovery Conference pursuant to 26(f): April 23, 2021 (4/23/2021)
3
            Initial disclosures pursuant to 26(a)(1): April 30, 2021 (4/30/2021)
4
            Joint status report and discovery report pursuant to 26(f): April 30, 2021 (4/30/2021).
5

6

7

8                                              ORDER

9           IT IS HEREBY ORDERED that the time to file a joint status report and discovery

10   plan as well as the date for initial disclosures be extended from the current dates to the
11
     following:
12
            Discovery Conference pursuant to 26(f): April 23, 2021 (4/23/2021)
13
            Initial disclosures pursuant to 26(a)(1): April 30, 2021 (4/30/2021)
14
            Joint status report and discovery report pursuant to 26(f): April 30, 2021 (4/30/2021).
15

16

17

18                 DATED THIS 29th day of March, 2021

19

20

21
                                                         By: A
                                                               Judge James L. Robart
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26




     ORDER EXTENDING DEADLINE                                     DAVIS LAW OFFICE, PLLC
     2:21-cv-00022-JLR - 2                                        7191 Wagner Way, Suite 202
                                                                    Gig Harbor, WA 98335
                                                                        (253) 858-9423
             Case 2:21-cv-00022-JLR Document 13 Filed 03/29/21 Page 3 of 3



1

2              DATED this 29th day of March 2021.
3
     Presented by:
4                                            DAVIS LAW OFFICE, PLLC

5
                                              /s/ Mark J. Davis_____________
6                                            MARK J. DAVIS, WSBA #51262
                                             mdavis@cjd-law.com
7

8                                            7191 Wagner Way, Suite 202
                                             Gig Harbor, WA 98335
9                                            Attorneys for Plaintiff Bornstein Seafoods, Inc.

10
     Approved as to form and content:
11

12
                                             CASCADIA LAW GROUP
13

14                                            /s/ Stephen Tan (per authorization)
                                             STEPHEN TAN, WSBA #
15                                           stan@cascadialaw.com
16
                                             1201 Third Avenue, Suite 320
17                                           Seattle, WA 98101
                                             Attorneys for Defendant City of Bellingham
18

19

20

21

22

23

24

25

26




     ORDER EXTENDING DEADLINE                                DAVIS LAW OFFICE, PLLC
     2:21-cv-00022-JLR - 3                                   7191 Wagner Way, Suite 202
                                                               Gig Harbor, WA 98335
                                                                   (253) 858-9423
